Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the priority of Chinese Patent Application No. 201911042942.5, entitled “Format-Preserving Encryption Method Based on Stream Cipher”, filed on Oct. 30, 2019, the content of which is incorporated herein by reference in its entirety.
DETAILED ACTION
This Office Action is in response to a non-provisional patent application received on 09/11/2020. In the application, claims 1-6 have been received for consideration and have been examined.
Specification
Applicant’s submitted specification has been reviewed and has been accepted.
Drawing
Applicant’s submitted drawings have been reviewed and have been accepted.
Requirements for information
Applicant and the assignee of this application are required under 37 C.F.R. 1.105 to provide following information that the examiner has determined is reasonably necessary to the examination of this application.
The use of “ZUC algorithm” presented in the Figures 1 and 2 and claimed in the independent claims has not been defined in the specification. There is no description or explanation regarding how the ZUC algorithm has been used into the invention or why it is important for the invention to achieve the desired results. 
Similarly, there is no information provided in the specification with respect to the use of Lagrange Interpolation Formula and Modulo operation to perform encryption and decryption operations and why it is important for the invention. The language in the specification is quite similar to what has been recited in the claims. 
In response to this requirements for information, please provide all the related information such as “a copy of any non-patent literature, published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention” that was used to draft the application.
A complete reply to this office action must include a complete reply to this requirements for information. The time period for reply to this requirement coincides with the time period for reply for this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a Judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The independent claims 1 and 4 are directed to a method. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) and determine whether the recited abstract idea is integrated into a practical application in the claims (i.e., Step 2A, prongs 1-2), and it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (i.e., Step 2B). See 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on 01/07/2019 and Alice Corporation Pty. Ltd. i/. CLS Bank International, et al., 573 U.S._ (2014).
Examiner would like to note that claims 1-6 are performed through implementation of mathematical formulas or equations, which together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device).
Additionally, the steps of method, under their broadest reasonable interpretation, recite concepts that are performed in the human mind or by a human using a pen and paper, including dividing a phone number, performing summation and modulo-operation, converting the phone number to various bit of binary number, connecting the encrypted results, dividing the auxiliary data, searching a sequence number and connecting the decrypted results. Merely combining several abstract ideas does not render the combination any less abstract. (See RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea to another abstract idea... does not render the claim non-abstract.”); see also FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093— 94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas)).
Step 1: Identifying Statutory Categories	  In the present case, claims 1 and 4 are directed to method, comprising computer implemented steps of:
a) dividing a legal phone number into two parts comprising first three digits and last at least seven digits; and searching area codes of all legal phone numbers and creating a sorting rule to establish a corresponding area code permutation table by one-to-one mapping between a sequence number and the area code;
b) performing a summation and modulo-addition operation on a sequence number corresponding to a plaintext area code according to the permutation table established in the step a) and the last at least seven plaintext digits, to obtain an operation result as a new sequence number; and obtaining a new area code corresponding to the new sequence number according to the permutation table as an encrypted ciphertext of the plaintext area code;
c) converting each of the last at least seven digits of the phone number to a 4-bit binary number with insufficient highest bits filled with zero, to obtain a 32-bit binary number; then performing an XOR operation on the 32-bit binary number and a key stream of a ZUC algorithm; dividing an XOR result from right to left into groups of 4 bits with insufficient highest bits filled with zero and converting each of the groups into a decimal integer to be divided into 8 groups; performing a modulo-10 addition operation on divided results to obtain a conformal ciphertext data; further, based on a Lagrange interpolation formula, creating a polynomial on a prime field Z17 by using the 8 groups of decimal numbers as secret values; and obtaining corresponding auxiliary data required during decryption by entering independent variables x in the polynomial;
d) connecting encrypted results obtained in step b) and step c) to obtain a legal ciphertext telephone number;
e) dividing the auxiliary data outputted in step c) into groups of 2 numbers for operation; taking out a first digit and remaining digits of each decimal auxiliary data as value x and value y respectively; performing a modulo operation by using the Lagrange interpolation formula; converting each of results of the modulo operation to a 4-bit binary number with insufficient highest bits filled with zero, to finally obtain a 32-bit binary number; performing an XOR operation on the 32-bit binary number and the key stream of the ZUC algorithm to obtain an XOR result; dividing the XOR result from right to left into groups of 4 bits with insufficient highest bits filled with zero, and converting each of the groups into a decimal integer, to be divided into 8 groups; and performing a modulo-10 subtraction operation on divided results to obtain a conformal plaintext data of the last at least seven digits;
f) searching a sequence number corresponding to a ciphertext area code obtained in the step b) according to the permutation table established in the step a); summing the last at least seven digits obtained in step e) and performing a modulo-subtraction operation; and restoring the plaintext area code by mapping a result of the modulo-subtraction operation to the permutation table; and
g) connecting decrypted results obtained in the step e) and the step f) to obtain a legal and correct decrypted plaintext telephone number”
- falls into one of the four statutory categories (i.e., method). Nevertheless, the claims fall within the judicial exception of an abstract idea.  
Step 2A (prong 1): Identifying a Judicial Exception
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. Under 2019 Revised Patent Subject Matter Eligibility Guidance on Subject Matter Eligibility, (Dated January 7, 2019), the Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility decisions with judicial descriptors (e.g., “an idea of itself,” “certain methods of organizing human activities”, “mathematical relationships and formulas”) based on common characteristics. These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.
	The abstract functions of the claims in the case are the limitations that are directed to a format-preserving encryption method based on a stream cipher, comprising computer implemented steps of:
	a) dividing a legal phone number into two parts comprising first three digits and last at least seven digits; and searching area codes of all legal phone numbers and creating a sorting rule to establish a corresponding area code permutation table by one-to-one mapping between a sequence number and the area code;
b) performing a summation and modulo-addition operation on a sequence number corresponding to a plaintext area code according to the permutation table established in the step a) and the last at least seven plaintext digits, to obtain an operation result as a new sequence number; and obtaining a new area code corresponding to the new sequence number according to the permutation table as an encrypted ciphertext of the plaintext area code;
c) converting each of the last at least seven digits of the phone number to a 4-bit binary number with insufficient highest bits filled with zero, to obtain a 32-bit binary number; then performing an XOR operation on the 32-bit binary number and a key stream of a ZUC algorithm; dividing an XOR result from right to left into groups of 4 bits with insufficient highest bits filled with zero and converting each of the groups into a decimal integer to be divided into 8 groups; performing a modulo-10 addition operation on divided results to obtain a conformal ciphertext data; further, based on a Lagrange interpolation formula, creating a polynomial on a prime field Z17 by using the 8 groups of decimal numbers as secret values; and obtaining corresponding auxiliary data required during decryption by entering independent variables x in the polynomial;
d) connecting encrypted results obtained in step b) and step c) to obtain a legal ciphertext telephone number;
e) dividing the auxiliary data outputted in step c) into groups of 2 numbers for operation; taking out a first digit and remaining digits of each decimal auxiliary data as value x and value y respectively; performing a modulo operation by using the Lagrange interpolation formula; converting each of results of the modulo operation to a 4-bit binary number with insufficient highest bits filled with zero, to finally obtain a 32-bit binary number; performing an XOR operation on the 32-bit binary number and the key stream of the ZUC algorithm to obtain an XOR result; dividing the XOR result from right to left into groups of 4 bits with insufficient highest bits filled with zero, and converting each of the groups into a decimal integer, to be divided into 8 groups; and performing a modulo-10 subtraction operation on divided results to obtain a conformal plaintext data of the last at least seven digits;
f) searching a sequence number corresponding to a ciphertext area code obtained in the step b) according to the permutation table established in the step a); summing the last at least seven digits obtained in step e) and performing a modulo-subtraction operation; and restoring the plaintext area code by mapping a result of the modulo-subtraction operation to the permutation table; and
g) connecting decrypted results obtained in the step e) and the step f) to obtain a legal and correct decrypted plaintext telephone number.
As such, the abstract idea is simply taking a string of data (i.e., phone number) and encrypting and decrypting it using predefined encryption algorithm(s) and mathematical formulas as defined by the claimed steps listed above. As such, the claims fall under at least the category of “an idea of itself” and “mathematical relations / formulas”. The phrase “an idea of itself is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking)” that “can be performed in the human mind, or by a human using a pen and paper." Looking at the steps of the claims, for each of the claims, data is simply being generated by using mathematical operations/correlations which was ruled abstract in: 
         a. Organizing and manipulating information through mathematical correlations (Digitech);
         b. A mathematical formula for calculating parameters indicating an abnormal condition (Grams);
Furthermore, the invention is nothing more than generating a number by applying mathematical formula as described in the claims that can be performed mentally. The steps are similar to concepts and ideas that have been identified as abstract by the courts. For example, a mathematical formula for calculating parameters indicating an abnormal condition (Grams). While the specific facts of the case differ from these cases, the claims are still directed to collecting and analyzing data to make an observation i.e., mental process. Further, each and every step can be performed mentally and with pen and paper. In this case, a computer is not necessary to perform the encryption and decryption of the phone number.
Step 2A (prong 2) Identifying an integrated practical application
Under step 2A (prong 1) of the 101 analysis, claims recite abstract idea of “dividing a phone number, performing summation and modulo-operation, converting the phone number to various bit of binary number, connecting the encrypted results, dividing the auxiliary data, searching a sequence number and connecting the decrypted results” based on a mathematical formula and the abstract idea of mental process of performing mathematical calculations. Claims do not integrate a practical application of the abstract idea in the claims (step 2A, prong 2).
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. See Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1297 (2012). Rather, the second step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself. Another way of stating the test is whether the claim language provides “significantly more” than the abstract idea itself.          
Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Effecting a transformation or reduction of a particular article to a different state or thing;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Applying the test to the claims in the application, the structural elements of the claims, which include a generic device, modules when taken in combination with the functional elements claim(s) are directed to system and method for performing mathematical calculations, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds that the Individual elements of the claims are performing their intended roles and functions. In most cases, the additional elements are applied merely to carry out data processing, as discussed above, which fall under well-understood, routine, and conventional functions of generic computers – in our common day-to-day interactions. 
Note: Applicant’s own disclosure from pages 7-16 recite steps of encryption and decryption of data (in this case a phone number) performed through writing mathematical equations which is clear indication that the claimed invention falls under the abstract idea as mentioned above and lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental activity.
Dependent claims are rejected based on the aforementioned rationale discussed in the rejection of the independent claims because the claims merely recite variations of the mathematical formula without integrating the model into a practical application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED M AHSAN/Patent Examiner, Art Unit 2432                                                                                                                                                                                           06/03/2022